UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A [X] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the year ended April 30, 2009 [ ]Transition report Pursuant to Section 13 or 15(d) of the Exchange Act Commission File Number: 333-116324 ROTOBLOCK CORPORATION (Name of Small Business Issuer In Its Charter) Nevada 20-08987999 (State or other jurisdictionof incorporaiton or organization) (I.R.S. Employer Employer Identification No.) 300 B Street, Santa Rosa, CA. 95401 (Address of principal executive offices) (Zip Code) (707) 578-5220 (Issuer's Telephone Number) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered:None Name of each exchange on which registered: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value (Title of class) Indicate by check markwhether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes [ ] No [ X] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B containedin this form,and no disclosure will be contained, to the best of theregistrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company X (Do not check if a smaller reporting company) We had no revenues for the fiscal year ended April 30, 2009. As of April 30, 2009, there were1,120,195 shares of the Registrant's $0.001 par value common stock issued and outstanding. The aggregate market value of voting common stock held by non-affiliates of the Registrant (434,000 shares), computed by reference to the closing price on April 30, 2009 ($1.00 per share), isapproximately Some exhibits required to be filed hereunder, are incorporated herein by reference to Issuer's original Form 10-SB Registration Statement, filed under CIK No. 0001295923 on July 6, 2004, on the SEC website at www.sec.gov. 1 Available Information Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and all amendments to those reports that we file with the U.S.
